DETAILED ACTION
In response to communication filed on 10/4/2021.
Claims 11,13,14,21 and 24-26 are pending and allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest the following: receiving a synchronization signal block containing a synchronization signal and a broadcast channel and determining an allocation resource for a common search space that is indicated by a broadcast channel based on a position of the synchronization signal block as a reference position and receiving information regarding a frequency offset from the position of the synchronization signal block and regarding a frequency resource, as specified in independent claims 11 and 24-26. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Islam et al. (US Patent No. 10,615897) discloses estimating a frequency offset based on received information of at least one of a plurality of synchronization signals [refer Claim 2].


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Ryan Kavleski
/R.C.K/Examiner, Art Unit 2412                                                                                                                                                                                                        

/JAMAL JAVAID/Primary Examiner, Art Unit 2412